IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JERMAINE FILMORE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-0757

SCAMPY'S STEAK AND
SEAFOOD RESTAURANT,

      Appellee.

_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Cecile M. Scoon of Peters & Scoon, Panama City, for Appellant.

William E. Grob and Dee Anna Hays of Ogletree, Deakins, Nash, Smoak &
Stewart, P.C., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.